Title: To George Washington from Daniel Niven, 25 February 1781
From: Niven, Daniel
To: Washington, George


                        
                            Sir
                            Near Newbrought febry 25. 1781
                        
                        Eighteen Carpenters and eight fatugee men are employed at present on the work—six Carpenters and twelve
                            fatugee men (Besides those already employd) are wanted to compleate the rafts in proper season.
                        If these men wanted will be sent soon. And the Quarter Master General provides the several articles wanted to
                            compleate the rafts (acording to a requist made) The Chain will be ready to be put cross the river in good season. I have
                            the honor to be Sir Your Excellencys most obedt and very Humble servant
                        
                            D. Niven Capt. of Engineers
                        
                    